







SECOND AMENDMENT
TO
EATON PERSONAL INVESTMENT PLAN
2015 Restatement


The Eaton Personal Investment Plan, presently maintained under an amended and
restated document made effective January 1, 2015, as amended (the "Plan"), is
hereby further amended for purposes of facilitating receipt of a favorable
determination letter from the Internal Revenue Service, in the respects set
forth below, effective upon execution hereof.
1.    Section 15.8 of the Plan is amended to provide as follows:
15.8    Facility of Payment
If the Administrator finds that any individual to whom an amount is payable
hereunder is incapable of attending to his financial affairs because of any
mental or physical condition, including the infirmities of advanced age, such
amount may, in the discretion of the Administrator, be paid to such individual's
court appointed guardian or to another person with a valid power of attorney.
The Trustee shall make such payment only upon receipt of written instructions to
such effect from the Administrator. Any such payment shall be charged to the
Account from which the payment would otherwise have been paid to the individual
found incapable of attending to his financial affairs and shall be a complete
discharge of any liability therefor under the Plan.
If distribution is to be made to a minor Beneficiary, the Administrator may, in
its discretion, pay the amount to a duly qualified guardian or other legal
representative, to an adult relative under the applicable state Uniform Gifts to
Minors Act, as custodian, or to a trust that has been established for the
benefit of the minor. Any such payment shall be charged to the Account from
which the payment would otherwise have been paid to the minor and shall be a
complete discharge of any liability therefor under the Plan.
2.    Section 15.9(b) of the Plan is amended by the addition of a new sentence
to provide as follows:
Notwithstanding the foregoing, prior to forfeiting any Unclaimed Account, the
Committee shall attempt to contact the Participant or Beneficiary by mail at his
or her last known address as determined under Section 15.9(a), and by any such
other such diligent efforts to locate such Participant or Beneficiary deemed
reasonable under the circumstances by the Committee as described in Section
1.411(a)-4(b)(6) of the Treasury Regulations, Revenue Procedure 2013-12, and
Department of Labor Field Assistance Bulletin No. 2014-01, which may include
review of related plan and Sponsor records, attempting to contact the designated
Beneficiary, and the use of free electronic search tools.
* * *
EXECUTED AT Cleveland, Ohio, this 30th day of November, 2016.


EATON CORPORATION


By: /s/ Mark M. McGuire
Title: Executive Vice President, General Counsel and Secretary
12031927.2





